department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic mar seti mtb legend taxpayer a taxpayer b hospital d city e state f hospital h city i state j financial advisor g company 8s ira x page month month dear i this is in response to the letter as supplemented by additional correspondence in which you through your authorized representative request an extension of the 60-day rollover period found in sec_408 of the internal_revenue_code applicable to individual_retirement_accounts iras your request is based on the following facts and representations taxpayer a died on date survived by his spouse taxpayer b on date taxpayer a withdrew amount from his ira x maintained with company s in order to cover medical_expenses pending receipt of insurance payments including disability insurance payments it has been represented that as of date which was approximately days after date taxpayer a had sufficient funds to replace amount in his ira x it has also been represented and documentation has been submitted to the internal_revenue_service service in support of said representation that taxpayer a advised his financial advisor financial advisor g that he intended to replace amount in his ira x within the requisite 60-day period taxpayer b is the sole named beneficiary of taxpayer a’s ira x the 60-day rollover period applicable to taxpayer a’s withdrawal of amount from his ira x expired on date it has been represented that taxpayer a was diagnosed with esophageal cancer during month and initiated chemotherapy treatment for said cancer during the same month it has also been represented that taxpayer a began frequent hospitalization during month during the period date through date the 60-day rollover period taxpayer a was admitted to various hospitals including hospital d in city e state f and hospital h in city state j for a total of days of which at least were for in-patient treatment additional hospital stays occurred after date and continued until taxpayer a’s date death date was approximately days after date based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement found in sec_408 of the internal_revenue_code code with respect to the distribution of amount page from ira x because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code ' does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an _ individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where page the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred - the information presented by taxpayer b on behalf of taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution to ira x within days of receiving amount was primarily if not exclusively due to taxpayer a’s deteriorating health in this regard the service notes that taxpayer a suffered from and was frequently hospitalized for esophageal cancer which hospitalization occurred during much of the 60-day rollover period applicable to the distribution of amount furthermore the service notes that taxpayer a died a few weeks after the 60-day rollover period had expired the service also notes taxpayer a's intent and ability to effectuate a timely rollover as shown by his having sufficient funds with which to make a timely rollover if his health problems had not precluded his accomplishing such a timely rollover therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount pursuant to this ruling letter taxpayer b as the surviving_spouse of taxpayer a and as the sole named beneficiary of taxpayer a’s ira x is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount no greater than amount except as noted below to ira x provided all other requirements of code sec_408 except the day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts required to be distributed if any page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cite inquir ease contact phone-not a toll-free number or i i please address any correspondence to se t ep ra t3 sincerely yours pave vb bo frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
